DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 5/10/22.
3.    Claims 1, 8 - 10, 17 and 21 has been amended. Claims 1 – 21 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 and 3 - 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US 20050264566) and in view of Mikhailov (US 20090102835) and further in view Gutierrez (US 8422763).
7.	Regarding claims 1, 10 and 17, Sommers discloses a method for generating game terrain data of a video game application within a graphical user interface, wherein the method includes (abstract and paragraphs 5 and 188):
receiving first height field data (i.e. set the height of the terrain everywhere to 10 meters described in paragraph 77) and a first top view image (top-plan view described in paragraph 12) (paragraphs 12 and 77);
 generating a segmented image by (abstract and paragraph 201): 
identifying categories of terrain type (i.e. the rock shader described in paragraph 77) based on the first top view image and the first height field data (abstract and paragraphs 12 and 77); 
and applying masks corresponding to the categories of the terrain type to the first height field data to generate the segmented image (paragraphs 59 and 77; Blend families refer to grouping shaders for selecting alpha blend masks); 
accessing terrain population rules (i.e. the terrain population rules described in paragraphs 9 and 77) for each of the identified categories of terrain type (abstract and paragraphs 9 and 77); 
generating three dimensional virtual objects (i.e. the cliff described in paragraph 79) that correspond to the identified categories of terrain type based at least in part on the terrain population rules (i.e. the terrain population rules described in paragraphs 9 and 77) (abstract and paragraphs 9, 77 and 79); 
placing the three dimensional virtual objects in a three dimensional virtual space based on the terrain population rules (abstract and paragraphs 7, 77 and 79); 
generating a second top view virtual image (i.e. the top view image will change due the chunk creation described in paragraph 124, hence a second different top view image is generated due the chunk creation) of the three dimensional virtual space (paragraphs 12 and 124); 
determining an amount of variance (i.e. an amount of variance associated with the number of chunks exceed a threshold value as described in paragraphs 124 and 125) between the second top view image (i.e. a second different top view image generated due the chunk creation) of the three dimensional virtual space and the first top view image (i.e. the first top view image described in paragraph 12) (paragraphs 12, 124 and 125; determining if the number of chunks generated exceeds a threshold value); 
and in response to the amount of variance satisfying a predetermined threshold, applying the terrain population rules to generate terrain data for the video game application (paragraphs 12, 124 and 125).  
Sommers fails to explicitly disclose the following limitation:
(the first height field data is the) first real world height field data
(the first top view image is the) first top view real world image
receiving first real world height field data of a real world geographical location and a first top view real world image of the real world geographical location;
Mikhailov teaches:
(the first height field data is the) first real world height field data (i.e. The height field associated with the camera/real world digital image) (paragraphs 4 and 5).
(the first top view image is the) first top view real world image (i.e. part 601) (paragraphs 4, 5 and 41 and FIG. 6A).
receiving first real world height field data (i.e. The height field associated with the camera/real world digital image as described in paragraphs 4 and 5) of a real world geographical location (i.e. the geographical location associated with part 602) and a first top view real world image (i.e. part 601) of the real world geographical location (paragraphs 4, 5 and 41 and FIG. 6A);
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified Sommers in view of Mikhailov to include the aforementioned methods in order to achieve the predictable result of increasing the realism of a game (i.e. by including real world based elements in a game).
The combination of Sommers and Mikhailov fail to explicitly disclose the following limitations:
determining an amount of variance between the three dimensional virtual space and the real world geographical location by comparing the second top view virtual image of the three dimensional virtual space and the first top view real world image of the real world geographical location; 
Gutierrez teaches:
determining an amount of variance (i.e. the differences between the two models) between the three dimensional virtual space (i.e. the virtual space associated with the first 3D model) and a second space/area/location (i.e. the second space/area/location associated with the second model or the real world geographical location taught by the combination of Sommers and Mikhailov) by comparing the second top view virtual image (i.e. the (second) topology image associated with the first 3D model) of the three dimensional virtual space (i.e. the virtual space associated with the first 3D model) and the first top view image (i.e. the (first) topology image associated with the second model or the first top view real world image of the real world geographical location taught by the combination of Sommers and Mikhailov) (Col 2, lines 34 – 41 and 54 – 56 and Col 5, lines 10 – 12; Col 2, lines 34 – 41 teaches accordingly, a computer-implemented method for comparing a first computer-aided 3D model with a second computer-aided 3D model, the first model being described by a first topology comprising vertices, edges and faces of the first model and the second model being described by a second topology, comprising vertices, edges and faces of the second model; Col 2, lines 54 – 56 teaches using those mapped elements to linearly compare the first and the second model for geometrical sameness; Col 5, lines 10 – 12 teaches that all unmapped elements can be considered as representing the differences between the two models);

	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Sommers and Mikhailov in view of Gutierrez to include the aforementioned methods in order to achieve the predictable result of enhancing player gaming experience (i.e. by incorporating data associated with real world image/real world geographical location into a game).
	Regarding claim 10 (in addition to all the limitations discussed above), Sommers also discloses a system comprising: one or more processors configured with computer executable instructions to perform the method described in claim 1 (paragraph 89).
7.	Regarding claim 3, Sommers discloses the method of Claim 1, wherein applying the terrain population rules include applying the terrain population rules on second height field data (i.e. the height field data associated with the height rules described in paragraph 79) different than the first height field data (paragraphs 9, 79 and 97).  
8. 	Regarding Claim 4, Sommers discloses wherein the second height field data includes game developer (i.e. Administrators for the virtual world) generated height field data (paragraphs 9, 97 and 253; Administrators for the virtual world can increase the landmass simply by changing the planet size in the terrain editor tool).
9.	  Regarding Claim 5, Sommers discloses the method further comprises generating cleaned height field data (i.e. data (i.e. height data) associated with the chunk cleanup described in paragraph 125) and generating the three dimensional virtual space corresponding to elevations of the cleaned height field data (paragraphs 77, 124 and 125).  
10. 	Regarding Claim 6, Sommers discloses generating the cleaned height field data includes applying a frequency filter (i.e. the filter related to a frequency described in paragraph 177) to the first real world height field data (paragraphs 77, 124,125 and 177).  
11.	Regarding Claim 7, Sommers discloses the cleaned height field data is based on the identified categories of terrain type (i.e. the categories of terrain type described in paragraph 98 (i.e. trees or blades of grass))) (paragraphs 77, 98 and 124 and 125).  .  
12.	Regarding Claim 8, Sommers discloses determining amount of variance (i.e. the result of comparison described in paragraph 109) includes a pixel-by- pixel comparison (i.e. comparison described in paragraph 109) of the first top view image and the second top view virtual image (paragraphs 77, 109, 124 and 125).  
13.	Regarding Claim 9, Sommers discloses the method further comprises in response to the amount of variance not meeting the predetermined threshold (i.e. the threshold value described in paragraph 25), adjusting the terrain population rules (paragraphs 77, 124 and 125).  
14.	Regarding Claim 11, Sommers discloses the first height field data includes a height field image (i.e. a height field image with height of the terrain everywhere set to 10 meters as described in paragraph 77), wherein at least a portion of the height field image correspond to the same location (i.e. the geographical location described by Schmidt) as the top view real world image (paragraphs 12, 77, 124 and 125).  
15.	Regarding Claim 12, Sommers discloses wherein the one or more processors are further configured to apply changes requested by a game developer to the generated terrain data (paragraphs 9, 97 and 253).  
16.	Regarding Claim 13, Sommers discloses the terrain population rules include a distance between placement of the three dimensional virtual objects (paragraphs 77, 124 and 125).  
17.	Regarding Claim 14, Sommers discloses the terrain population rules include a size and/or shape of the three dimensional virtual objects (paragraphs 77, 124 and 125).
18.	Regarding Claim 15, Sommers discloses the terrain population rules include adjusting a characteristic of the three dimensional virtual objects based on elevation of the three dimensional virtual space (paragraphs 77, 124 and 125).
19.	 Regarding Claim 16, Sommers discloses the terrain population rules include adjusting a characteristic of the three dimensional virtual objects for one category of terrain type based on a neighboring category of terrain type (paragraphs 77, 124 and 125).
20.	Regarding Claim 18, Sommers discloses accessing terrain population rules are based on a geographical style (paragraphs 77, 124 and 125).
21.	Regarding Claim 19, Sommers discloses accessing terrain population rules are based on a video game style (paragraphs 77, 124 and 125).
22.	Regarding Claim 20, Sommers discloses generating the segmented image is based on applying an encoder-decoder neural network to the top view real world image (paragraphs 77, 124 and 125).
23.	Regarding Claim 21, Sommers also discloses :
in response to the amount of variance (i.e. an amount of variance associated with the number of chunks exceed a threshold value as described in paragraphs 124 and 125) not satisfying the predetermined threshold (i.e. the threshold value described in paragraph 125), (paragraphs 12, 124 and 125): -5-Application No.: 16/521492 Filing Date:July 24, 2019 
adjusting weights of the rules based on the amount of variance (i.e. an amount of variance associated with the number of chunks exceed a threshold value as described in paragraphs 124 and 125) (paragraphs 12, 124 and 125); 
and adjusting the three dimensional virtual objects (the virtual objects associated with the terrain generation process) based on the terrain population rules with the reinforced weights (paragraphs 12, 124 and 125 and FIG. 27).
24.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sommers (US 20050264566) and in view of Mikhailov (US 20090102835) and further in view of Gutierrez (US 8422763) and further in view of Schmidt (US 8774470).
25.	Regarding claim 2, Mikhailov also teaches the first real world height field data includes real world height field data of the geographical location (i.e. the geographical location associated with part 602) (paragraphs 4, 5 and 41 and FIG. 6A).
	The combination of Sommers, Mikhailov and Gutierrez teach the invention substantially as disclosed, but fail to explicitly disclose the following limitations:
and the first top view real world image of the geographical location includes a satellite image of the geographical location.
Schmidt teaches:
and the first top view real world image of the geographical location includes a satellite image (i.e. the satellite image described in the abstract) of the geographical location (abstract and Col 5, line 56 – Col 6, line 9).  
	Therefore, it would have been obvious for one ordinary skilled in the art before the effective filing date of the present invention to have modified the combination of Sommers, Mikhailov and Gutierrez in view of Schmidt to include the aforementioned methods in order to achieve the predictable result of enhancing the realism of the gaming system.

Response to Arguments
26.	Regarding claims 1 – 21, the applicant argues that the combination of Sommers, Mikhailov and Kontkanen fail to teach all the newly amended limitations of the claims (Remarks, pages 8 – 10).
	The examiner agrees. However, the new rejections of Sommers, Mikhailov and Gutierrez teach all the newly amended limitations of claims 1 – 21 (see rejections above for details).

Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715